‘(- THHOAN,,) “bos 39
“101-8 §§ spoD caneysturmpy AD YIOA MON oy) pur (.,TYHSAN,,) ‘bas 19 96Z§ MB ‘90Kq
“A'N “MPT syysry uewmMpE syeig YAOA MON OY) pue “(ITA SPILL,,) ‘bes 39 9900Z§ “O'S'/N Zr

‘papuowNE SB “POET JO IV SIYSTY [IAI oy JO ILA SPLL 07 JUensind uonoe snp sBusq JHUTEIg °Z

 

NOLLOV “HL 40 WAO.IVN

“WONCUTUELIOSIp pue JUSUISSeIeY 94) JO WIOIA pue ssou}IM B Se SUOTIOR
syurejduos pojoojoid s.ynute[q Woy SuIste uoNerejer oy} pue ‘JuowAc|du s jynuTE[g Jo
UOHIpUOS PUB UI} B oUTeDeq YoIyM sjuepusjeq Aq JyHUrIelg JO UoTeUTWILIOSIp pue yUoWUSseIEY

Jenxes Suyeprunjur pue poywemun salsearad pue snonuyuos oy) Wo sasie vOMOR sy], “|

 

LNAWGLLV.LS AUVNIAL laud
‘SMOT[OJ SB SoSaTTe Aqoroy ‘(ouosue’T 1 XN,,) STVLIASOH ANODNV
NAN Siuepusjod jsurese vote sty} ul yure[duiog Jay Joy pue se “5*g ‘eunsO Woqoy JO s913Q

Me’ ‘Jasunod pousisiepun Joy Ysnosy) pue Aq “(.gynUIeld,,) TUIV.LIOA ALSVA Bure

 

 

xX
‘syuRpUuszoqd
popuemog [eny Ame
STV.LIdSOH ANODNVI NAN
LNIV1dINOO
GaaNaWNV LSaLa “A
(SWAXMCWYV) Z6EL AD 81
“ON UONY [LAID uurey gq
“TMIV.LIOA ALSVA
xX

 

AYOA MAN JO LORILSIG NYALSVA
DYNO) LOMALSIC SALVLS GALINA

 

 
‘JOU Ud9q SABY UOTe SI} Jo SUITIy 94) 0} SayisInboJoid Joyjo [je pue AUY ‘OT

"<c1,. HQTYXA SB poxouur st yorym Jo Adoo oyemooe pue ony v °g {QZ ‘¢ 19q019Q UO DOT om Aq
Pensst ong 0} JYSTY JO SOHON B Jo idi99901 Jo skep (06) AJouTU UIIM JYSNoIg Butaq st ys SIT,
"8102 “€ 4990190

ynoge JO UO NOAA oY} Woy ong 0} JYSTY JO SOON B Psatodol pure (..OAH,,) Worsstuu07
Ayranjioddg yuswAojdurgq yenby sy) YIM UONeUTUNTIOSIp Jo oB1eyo AJOWIY & por JyNUIETg
‘OOH 94} YIM JUSUUSseIeY [enxas Jo odreyo

8 poly BuurE]Y ‘poriod oumy Aroynye}s oy} UIIIM pu UOTR SITY} JO JUSWAOUSUTUIOD dU} 0} JOLIg
‘apo sanensturmpy AID

YIOX MON OY} JO Z7OC-§ § Jo yUoworMNbal soyou ay} SulAystes Aqosoy} “YIOX MON Jo AyD om}
JO Jasuno, UoHeIodI0_ sy} JO so0YJO oy) pue syysTY UeUMIP UO UOIsstUMUIOD AID YIOX MON

oY} UO paAras aq [IM Jure[dwo0D sig) Jo Adoo v ‘ore sty} Jo JUOUIAOUAUIUIOD OY} BULMOTIOT

 

SINGWaRINOWd TVANGADOUdd

*JOLYSTP SITY} Ul polmMd90 UoTe sTyy

0} OSL SULAIS SUOISSTUIO JO SJUDSAS 9Y} JO Jed [eNUE\sSQns v pUe JOLSIC] STW) UI SopIsal FUEL
‘JOHISIP SI) UI UoHOTpstnf yeuosiod 0} yoofqns ore puke YIOX MON JO o]e1g oY) UI ssauTsng ssop
auosUe’y AN WUepusyoq osneseq [6E1§ “O'S BZ 01 JUeNsmd JOLUSIP sty) ur Jadoid si onus A.
"LOET § OSN 8Z 04

yuensind pnoy oY] Fo uororpstint [eyuoursddns oq} UIQ}IM SI Suureyo Joyo ][B 4940 UOTSTIpsiin f
‘GIA SPELL.) “bes 10 ‘99007 §§ ‘O'S’ Zr ‘popucute se

“P96I JO PV SIUBRY [AID ou JO TTA OPEL uensind uoyoe sty JoA0 uoNoIpstMf sey yD sy]

 

GONWA GNV NOLDOIGsraner

 
‘I9JUd.) [eOIps|y

ueJoyINy] ouosue’T] AN poyesodo puke poumo suoSuey AN Wepuajaq] ‘sour yueAgad |e TV

 

SaLLaVd WAHL NAAM CAG dIHSNOLLV Tae GALL AO WAALVN

“6107 “9 Atenuer ynoge Jo uo aprons poryTuw09

BM OVequeH Joljeq pue uoyeuoyur uodn se yurejdwoo pepuowe js1y sIq) Ur 10U st
Bog OVequoy JUepusja(] JOULIO., “IsyUaD [eoIps|] UeIOYIN’] oUOSuL’] XN 1e siostaradns
pue sioseurul sjynurefg JO suo sem eI[WOg JUEpUojog JOWMOJ ‘sou juRAsTeI [Te 1V
‘sapeoop Joy su0Sue’] WAN

ye pokojdwe usaq pey pue ov UI SONJ-PI STYy Ul sew & seM BI]TUOG JUepUdyap JOWNIOJ Jorfaq
pue UoNeULOyUl Uod~, “1ajUN_D [eoIpayy UBIOyINT] SuOSUR’T (AN 9} Je poylom pue suosue’y
ONAN Juepusjoq jo seAo[dura ue sem e[[Mog oVsquoy uepuayac] JOULIO} ‘sown yUeASTOI [Je IV
“IayUS_ [BOIPsy| URIOyIN’T ouOsue'] WAN ou)

y8 poyiom pue suosuey] MAN Wepuajaq Jo saXojdwie ue sem Jynure[g ‘sou yuRAgTAI [Je IV
"IO MON “UAPJOOIY J22NG _SS OS] Je poyeooy “JayW9_ [eorpopy

ueIoyN'T suoSsue’] 1) XN poyesodo pue poumo suoSue’y] MAN Wepusjaq sou yweasjar [je 1V
“9TOOT FIO MON WOX MON “CT-DOH “onuaay IsILJ OSS Fe payeoo] 91e1g FIO A

MON UT ssoutsnq Jo sdejd Jedrourd sy yy “yIOX MAN Jo oyeIg OY} UT ssoUIsNq Op 0} pasuadr|
‘UoHeIodIOD WFOIg-I0J-ON OYsowWOG] & sem oUOSURT] 1.AN JUepuszaq ‘sow JweAsTOI Te TV
‘P66I1 ‘p Joquiajdss jnoge Jo uO

WI0g OA MAN “UAPOOI_ UI SapIsal OYM UOZTID sayeig poyUy & SI ‘omeIOA AseA JnuTeg

 

SadILLUVd

 

‘LI

‘OI

“ST

‘bI

a

“Cl

‘Tl

 

 
“s[esnjol Joy poloust pue “Jay 0} suorisodoid pure syuowuios [enxas opeul “Joy poysoooe eT TIWOg
yUBPUDJo(] IOULIOJ “Iayua_D [eoIpsy]. UeISYIN'] suOSURT] MAN 38 SUTYIOM sem JFHUIETY OTM
‘JFHUTe]Y OY} PIVMO} UOTLUTWUTIOSIp pue JUSWUSsPIeY

‘ONpuod [eNxas dAISUaJJO puke poyueMuUN UI poseSus AjURJsUOD EI[TUOG JEpUayoq] JOULIOT
“poyeuruLia) sem JUoUIAO]AUID s L][TUOg JUBpUIJoG JOULIO, SWI) 94) 0} oITY JO OWI oy) WI]
*PoJBUITHID} SBM SY [UN S1OsTAJOdns 19y Jo suo pue JaseueUl

Joy oq 0} penuyuoS oy “uouAoTdus Joy ynoysnomy], ‘jWou<o;dus Joy Jo suOHIpUOD pue SsuD}
oY} pouruajap pue JoseueUl S JUTE, SEM TMOG JUepUdyo] JOWIOJ “Joyeoroy) sou} [Te 1V
‘uolstAsodns pue Aed ‘ourydiostp ‘sum “suLTy Joy 0} poywy 30U yng BuIpNpout “yom s JHUTE[G
JO SUOTIPUOS pUB SUIS} 94} payjonuCD suOSsUeT AN JUepudjod, “Iayeoloy) sown [je 1v
“I9}U9_ [BOIps|| URIoyN’] ouosuey] MAN 3 ,Jo[puey ewoyeuw.,, e se

yIOM 0} OUOSUB’] (1) AN JUepusyaq Aq pory sem ‘opeuloy B JyHUIE]g “9107 JsNINV Inoge 10 UD

 

SNOILVOYWTIV TWADOVA

‘sme’T SIYSIY UeLANFT AWD YIOX MON pue o3e1g YIOX MON dy} JO

SuIUROUT OY} UIGIM ,JoyoQe,, pue .Jopre,, Ue pue ,JoAojduls,, ue st oUOSUe] (AN Jepuayaq
“IayUa_ [BoIpsy] UeJoyN’] suosueT] AN 3e JUouAO|duIs Joy jnoYysnom}

soynjeys ofqeorjdde [je Jopun FHUTETY Jo ,srakojduie,, ore pue oJam ouOSUR’] AN JUepuayog
‘sonp gof Jay Jo soueuLojiod s J7HUTeTY oy)

Sulstarodns pue Sulseuvur Jo osreyo Ul sem eT]TUOg JUEpUayaq] JOWLO; ‘sou yURASTOI Il? 1V
“INUdD [eoIpayy UeIayyN'T] suosuey] NAN Je Joseuew

B SBM BIIUOg JULpUsjo(] JowWoy saAojdwia suoSue’] AN Jepusjoq sown) qeAsal Te 1V

 

‘9C

“SC

‘Ve

"ES

“CC

1?

‘0¢

él

‘SI

 

 
0} Sasessoul 1X9} OM} JUDS VI[UOG JUepUajog JWoprour oy} Joye ‘AjfeNUSNbssuog ‘sJoquinu
suoyd s jynureld pey e[[tuog yuepuayaq Aorjod si) Jo inser e sy ‘Joqumu suoyd Joy pey
siostAJodns yey} pormber suosue’y] AN Jepuajoq jowAodwo s jyyUIe[g Jo UONIpUOD v sy
“suUOSUR'T 1. AN Wepusjeq Aq poly sem eyUog Juepusyaq ‘Apuenbssqns

‘Hureyld 0} eyluog Juepusjop JouLoy Wo Sosessous 4X9} ..[ UQIYXY,, 998 “soUO], XoTV poweu
JosiAJadns Joyjoue 0} Juoprour oy} povoder Ajoyerpourunt JyHUIE][g “JoyeAaya oy} Bunrxe uody
HUeL, 32 Sups oT spuey sty WIM syeyues sty paqqni pue Aeme poyoeg ey[IUog
yuepusjod ATjenjusaq “JUsAo oIJUa oY} NoYsNoIy) pojsisor JyHWUIe[g “Apog Jomo] s JyHWUIETg
ysurese syued sty ysnory} stued jooJo sty qn 0} papssooid eyIuog yepuayeg ‘osuodsal
Ul “Sty WoT AeME 908} JOY POAOU pue pojsisol JyHUIE]Y ‘JOY SSLY 0} pow ATqIosoy pure ‘sistIM
ay} Aq Jay poqqess ‘Tem JoyeAoys oy} ysurese Jnureyd ysnd 0} peposoord eyjruog yuepuayeq
“polajUs B][TUOg JUepUSJoc] JOU} “IOJeAD[O 9} UI SEM JFHUTLT_ IY A\ “JOJADTO OY} VIA JOOTT
Joyjoue 0} sorddns [eoIpou JOAT[ap 0} pey JyHUuIeyg ‘Aep yey} yJOM Joy Jo asinoo oy) BuLNG
“IqWUND TeoIpsy] URIOyINT suosueT AN Ie SUTyIOM JHUIELY ‘g{OT ‘9 IsNBNV ynoge 10 UD
"JOU SI ays pue soAo]duo UoTUn 8 st oY ssned0q eT[TUOg JUepUa;oq

woy Aeme Avjs 0} JyHureyd pro} oyjMy uelpns “usu 0} prp oy UeY) UsHIOM 0} ApUaraTJIp oyods
BuO, uepusjod yey} pue e[[luog JUepuazo] YIM s]qQeIOJWIOOUN seM OYS Jey) MOU oY Jey}
FUE] Powsojur uvlpne soueysqns pue wns uy ‘out Jo posed e 107 yUousserey soe[dyIom 0}
Joy Supoolqns wos pey el[MOY juepuayoq yey} UBTINE pouLLosu FHUIE,Y “UelNG se JUTE] OF
umouy “Jostarodns s ,e[[Tuog JUuepuayed] Inoge jure;dusoo joanp v apeul Jue] ‘g1Oz Aloe Uy
PHU] 94} ssry pue Sny 0} ey[Tuog yuepuayaq Aq syduoye Ayrep popnpour sip Aypenquoaq

‘ssoueape Jeoisdyd pue opuonuul [enxas Jo WIOF dy} Yoo} ATEN JOLARYaq S$ eT] MOG Juepuazog

“TE

‘0€

‘6C

"87

‘payeeosa Joravyaq S.e][Wog Juepuayaq Jowoy “uoutXojdure s JyNUTe[g JO 9SIN0d dy} 190A */Z

4

 
"yeu1oJ Jodoid oy} UI poyTurgns jou

O1OM SAOUSIOJOI [eUOSIad Joy Jey} Plo} sem JyHUre]d souejsqns puv ums uy “[eyIdsoy yuepusyop 12
Jaseueul SooINOsoY UBUIN]] & WIT [Teo B PoAtodol JyUIET “QI OZ JOQUISAON Ayred jnoge Io UD
“poytuigns aq seouarayor jeuosiod posmbos uoneordde yey, “Teydsoy

OU} UIYJIM Uontsod Joysry e 10y SutAjdde useq pey Jnureyd *g {QZ JaquioAoN Ajred noge 10 UGE
“T MQIYXY 888 90001

AN “WIOX MON “IOOLT ny “ONUSAY Weg 9UO “FNOONV' NAN ‘[esunog jelauan oyeloossy
“UssoLiC] [9tUeC],, ye sUOsUeT 1) AN JWepUsyop 0} polreUl Osye sem ons 0} IYSTY JO SONON SUI,
“C UQIYXT

929g “ONG 0} IYBTY JO SOHON Sy JUTE] 0} ponsst DOA 2) ‘SLOT “E 19q019Q INoge Jo UD
“UOISSTUUOD Aytun}10ddQ,

yuowsojdurg yenby oy} Yim jure;duios e poy yynureld g1Qz ‘9 isquiaj}dag moge Jo uO
*pojsare u90q JOU

pey e]][uog yuepusjo(] JULIO; Jorjoq pue UoHeULOyUT UOdn yng ‘sorfod oy} 0} paysodal osye sem

| JoYeU 9Y_], “JUSpIOUr OY} ynoqe sJoyJOMOD Aq poyse Suraq |[HS sem yng “YOM 0} pouINjer pey

THULE] g “ow yey) Sutmp pred jou sem pur ‘sysom Om) Jo poriod v Joy YOM Jo Jno sem JJUIETY
‘Joy, “Aep ST} 0} SUTBUNOI SYS OIDYM ZUT[SSUNOD 0} PoLajol sem JJUIE[g JWOpIOU] oy) INV

“AQ 9SO[9 PoAl]
SIqIOH Ssnedaq UoNe}s ures} ot} 0} SULTTeM [NJored 9q pynoys JyHuTe|d yey} pue peyidsoy sy) woy
Jey JOU JOYJOU! STY YIM poaly oy yey} “peut AIOA SBM SIQIOT] YY} 219M SIOYIOM-09 BIA JHUTe|d
0} PoyeOTUNUIUOD sy¥oIy} oy} “souRJsqns puke UNS U] ‘SIsYIOMOD JOULIOF YSnomp JHuIE]g

0} SywoMY} S}LOTUNUILOS 0} ponuUOS sey e[[MOg jUepuayaq] JouLoJ Ajuonbasqng “yHurelg

LE

‘9€

“GE

“BE

"ee

‘CE
“6107 “TT Atenuer uo prey 9q pynom JerJouny sef[tuog juepusyap

JULIO} ‘Jor[oq pue UOTyeUIOJUI UOdN yey} sIoyIOM-09 WO pouresy JyyuTeyd “yoom yey) SuLMG
“Yyeop selMog

yUepUSJOp IOULIOJ OJ s[qIsuodso1 MOYSWOS dIaM SYS JI se [OOF 0} JpHUIe;d Suisneo oproms
se]jTuog Jo Mouy sys Jt Suryse Jynureyd 0) sures sioyIoM-oo Aueul ‘skep SumMsus ay} SUNG
‘SUI[SSUNODS [eUOTIppe

popeosu sys Ho} oYys aseo ul dnors oy} Woy ede plo} SuIog seM SYS Pjo} se SYS doUBISqns
pue wins UI pue oplomMs STy} JO pfo} 9q 0} INO po[suUIs SuINg sem sys AYM poyse JyHUILTYG
‘aprons

Sel[uog JUepuojap IoWOF JO pouLlojUr sem JyHUrIeld souejsqns pue wMs ut BulsoU Jem) IV
“sIOSTAJodns

Jay 0} yeods oyu pay[eo sem jynureyd ‘Aep yom Joy ul Apes “61 QZ ‘Z, Atenuer ynoge Jo uO
"poyerxAydse ATyeyey 9q 0} WITY posneo JjesumTY SuIsueY Jo Joe ,se[[UOg OVOqUoy]

Jerjoq pue voyeunoyur uod~ “u<Pyooig UI sWIOY. sTy UTIIM UoTIsod e Woy JjoswTYy posuey
“el UO” OVoquop Juepuayep JouLO; “6107 “9 Arenuer ynoge Jo UO Jorfoq pue UOTeUOFUI Uod~)
“UOT}OB SITY) UL yUre[duIOS ISI Joy poly Jynureyd giz ‘LZ Jaquiaoeq] noge Jo UG

"*MOIADI JopuN oq [IS pfnom uontsod Joysry ev Joy uoTeorfdde syynureyd yey) Joseuepy
ssoInosoy UeUNE oy) Aq ploy Ajdunis sem Jynurerg “SuryjAue Jo smoy Aue jso] 10 ‘papuadsns
Jo “poyeuruiie} jou sem JynuIe[g Flyurerd 0} yno poyou sem ourfdiosip ou ‘ou ye iv
"POYFLIOA JORJ Ul 19M SOdUDIOJOI [eUOSIad Joy sspapmouy s Jynureyd 0} pue parfliaa 9q pynos yey)

Souslayar Teuosiod [Bol JOM SooUAIayal [euOsIad Jay PouLNFUOS JyHUTET “UOTyesIOAUOD Jeu} UT

 

‘OV

“St

‘by

“ev

“CH

‘Tv

‘OV

‘6€

"BE

 
 

‘soseulep [eUOT}OWS pue STWIOUODA pasayjns sey JJHUIe[g ‘ynsol e sy

“MET SIYSTY UBUME AID YIOA MON Oy} pue MET sIyBry ueunz]

SEIS JOA MON OU} “HOGI JO PV SIYSRY [AID OM JO ITA PLL JO UoHLIOIA uy Jopuas Joy Jo
SIseq 94} UO JJHUIe]Y JsUIese poyelyejaI pue poyeurUTLIostp A]jes9Aes pue Aputol syuepuayaq SU],
‘JUOWIAOTAWS MOU 9INdES 0} B[QeUN UDd0q sey yng WSnos sey JNUIE[g

“Ajl[Ioey Oy) JO Ino paysoosa ATjeorsAyd oq 0} JoLd 6 [OZ ‘T [| Arenuer

ynoge Jo UO SUL Joy JO} UdAIS sem JyHUTeId Uosear yenjxa}-o1d oy) SeM SIU} ‘[[NS pue 19%
“UOIssaIssuBI] posorye ay) 10} popuvwtidar

Joao jgnureyd sem Jou yuouAo[durs s9y Jo sua} Aue poyeora Jove JyHureyd yey) UoReUTULIa}ap
ou sem oisy} Joljoq pue uoneuoyur uody ‘jynureyd 0} UdATZ JoAO sem ourdiosip ou
pue 8107 JOQUISAON jnoge Jo ul FHUrIEYd YIM passnosip useq pey oNsst sIy], “yeuOJ Jodoid
9} Ul payTWgns Us9q SAY JOU 0} PoMsEp 919M QI OZ-PIW UI UOTISod JoySIY e 10} papraod ays
Yor sooussayor euosiod ay} se polly SUlog sem sys soURISQNs puUe WMS Ul plo} sem JNUIETg
‘SULT. OY} JO} USAIS Sem UOsvoI [eNyxo}-o1d B puke oINyeU UT AlOyeITe}OI AyIeaTD Sem SULIT OUT,
“e][ Mog OVoqlop] JUepusyop J9UIOF

JO aprons 94} Joy afqisuodsal Jynureyd Surpjoy souvosuda Jo JOUULUT B Se OUOP SeM pue UOTOR
SIq} SUIT JoF UONeTTeIOI UL ‘JuTe[duI0s DOW Joy Suryeut yyureyd Joy uonereyos ut ‘oucsuey
QLAN Juepuazop pue eI], OLoqloy] JUepUuayop IJOWLIO} sUTeSe JUOUUSSeIeY pue UOTeUTUILIOSIp
Jopues Jo syureduioo Joy spew SuIARY Joy Joy WONeTTeIO1 UL ApOOMp sem SUL sjyuurelg
“BUIP|INg 24} FO No poy109se ATjeorsAyd Ayoyerpourum sem pue

uontisod Joy Woy pany Tews sem Jynureld Sunsow yey) yy ‘siostAsodns YIM yeods out

po[[eo urese sem jynureyd perouny seyjruog “yl Jo Aep oures oy) “6107 ‘I | Arenuer ynoge Jo uD

 

“eS

“CS

“TS

‘0S

‘6v

“SP

“LY

 
‘Tel} ye UdAOId 9q 0} yUNOUe
ue UI sasewep Joyjo pue ‘uorendar soy 0} Aimfur ‘Ayorxue ‘ssoysip ‘Anfur jeuonours ‘Teywour
porns Jynure[g “Uoroe jelpetiior sanoayjo pue jduroid oye} 0} suosuey] MAN JWepusjog
JO oIMpIey oy} pue saXojduro sy pue suosue’] AN JUepusyag Jo yonpuoo ay} Jo 1Nsol B SY

"UOTOe [eIPoUlal sATajjo pue jduoid aye} 0) posnjgor pue poyiey

quosue’] (AN JUepuszeq ‘asnqe pue JUSWUOIIAUS FIOM ITHSOY oy} JO sjiodai payeodas sytdsaq
“SOOUBAPE [ENXOS po]UBMUN S LITO, Juepuajoq

SOBIQUIS O} [SNJoI Joy JO I[Nsol B se sUOTOR JWaWAOC|dUIO osIoApe 0} poyoofqns sem JpHUIETG
“UOTJBUTWILIOSIP

Japuss onb oid pinb & payeoin pue yuourkojduis syynureyd Jo wonIpuoo ve su000q 0} se
SdAIsBAJad OS O19 UOLBUIUILIOSIP pUue SSOUBAPR [ENXAS SY], “JUOUIUOITAUS YOM SAISUDTTO pue
SUepUNU UL poyeoio pue SUOTIPUOD SUTZIOM Ss JJHUIeT posoyfe pue sAIseasod 919M somyso3
Tenxes pue “s]USWIUIOS [eNxes JeqJoA SATSUAJJO ‘Jonpuod yenxos Jeo1sAyd sAISUaTJO ‘sIOARy
[enxes Joy sjsonbor ‘ssouvape [enxos poywemun pur juojsisiod se]]Tuog yuepudyaq] 19ULIO,T
‘IoyUa_ [POIpay| UeIoyN’] suoSsue’y] (1) AN OU} ye JJHUIe]g oseueur

pure ostalJodns 0} el[luog juepuayaq JULIO; poyrunied pue poyutodde suoBuey] XN Wwepusjoq
‘omnjeu [eNnxes & JO jonpuod [eotskyd Jo TeqJoA JOYjIO puke ‘sIOALT

Jenxes Joy sjsonbas ‘sooueape [enxes sapnjfour ITA SPL], Jopun yonpuoo sovjdyiom s[qeuonoy
‘(D(@)7-90002 § °O'S'N Zp «.X08""01 Joodsaz

qpim [sokojduro] Aue ysurese oyeurumtosip 07°-19A0[dwo ue,, JOF [NJMETUN SIU TTA SPL. Jopup,
“ulazoy AT[Ny YO} Jos Jt se

sydeisered Sutpoooid oyj url uoneSaT[e AloAo pue yovs soSayye-o1 pue syeodar Aqosoy JyUrTE] g

‘19

‘09

“6S

“8S

‘LS

“9S

“SS

“bs

(syuepuayaq isurEse Pog] JO JV SPYSNY [ALD 94) JO ILA OPLL JO UOHLIOLA UT UOWeUTENLLOSIq)

 

NOLLOV HO ASNVO LSa

 

 
OT
‘JOloI JoyJO pue soseulep ArejOUOUL JO pIeMe UP 0} POTIUD ST SYS SY} IOF
“‘Sullojgns pue ured jeuonours se [Jam se ‘sousplyuoo-Jjos pue W99}S9-JI9s JO ssoy ‘AJoTXUe pue
SSoljs ‘UoWUsseLIequio “‘UoTer[TEmy “Uotssaidsp ‘o} poywTy] JOU jnq “Burpnyjout ‘ssaystp Teuoyous
pue ysinsue [eyuoW oJaAos “Joyyns 0} sonuuOS pur ‘posayyns sey Jynurelg “TYHSAN 94} Jo
UONCIOIA UI JONPUOS AIOJSUIUILOSIp [NJMBTUN ,sjuepUszoq] JO INsor oyeuxoId pue JooIp v sy
‘sJSOO puB sooy s AouIO}e
YIM Joqj980} ‘TeLy ye pourlaojop 9q 0} JUNOT Ue UI soseUTEp 0} popu si JFHUIETY ‘ynsor v sy
‘TeLY ye UsAold 9q 0} JUNOUTe Ue UI soseWEp Joyo pue
uoneinda Joy 0} Amfur ‘ayty Jo yuourSofus Jo ssoy ‘Ajorxue ‘ssansip ‘Amfur euonouta ‘Teyau
posoyns Jyurelg “Uorjoe yelpowtor sayooyyo pue jduioid oye) 0} ouosuey MAN Jepuayaq
jo oimprey oy} pue saXkojduwis sj pue suosue’] AN JWepuazaq Jo yonpuoo oy} Jo yNsor ev sy
“TYHSAN 94} Jo SurUvoUT 3Y} UIIM UOTRUTULIOSIp poyngtjsuod sainjso3
Jenxes pue ‘s}UaUIUIOD [eNxes [eqIOA SAISUAIJO ‘Jonpuod Jenxes JeoIskyd sAIsUOIJO ‘sIOART
Jenxes Joy sysonba ‘sosouvape Jenxes poyuemun pue juajsIsJod s.ei[TuOg JUEpUsyoq I9ULIOY
“UlsIOY AT[NJ YAOJ 4Os JI se
sydessered Sutpoosid oy} Ul woTeSaTye Aloe pue yoeo soBoq[e-o1 pu syeodor Aqosoy Jynureylg

(spuepudjog
[le 3sulVse TYHSAN 04} Japun voneulmMyosig 19pues) puv juoulssesezy penxas)

 

NOLLOV 40 ASNVD GNOOUS

"sooy SAOUIO}e pue s}sO0o
YM J94}080} ‘TeL] ye POUTUD}9p oq 0} JUNOUTE Ue UI SoseUTEp 0} popu sI JUTE] g Wynsore sy
‘soseulep oantund Jo preme ue 0} popque si JJHUTE]g Yor sjyBIU s JyNUTE[g 0} sousTATIpur

Ssopyoor pue “UOJUBM “[NJT[IM ‘ayeloqijap B pomoYs JO/pue sdI;eW YIM oUOp ‘TeuoTUSIUT

"89

‘L9

‘99

"$9

‘v9

“€9

o1OM suoToR AJOJUTUILIOSIP pue [NJMEyUN SjUepUdJoC] “[NJ[[IM seM Jonpuoo s jUepuazaq “zg

 
 
 

TE
‘Oprlomns poy TUT0D
pey e[[Mog O-equoy yuepudjop JOWLIOJ yey) SUIT) Jey} Je JJHUTe[d pouLozur srostaJodns 19f] “O/
‘ssoutsng Jo sory s juepuazop 3e
SIOSIAIJOdNS Joy 99S O}UI po|yeo sem JyHUTETd Aep yIOM Oy) UT AjIeO “6 [OZ ‘Z, AreNUEL INOGe 10 UO “S/,
“UOT}OB STU} UT JUTeTdWOD JsIYY JOY poTy Jynureyd gl Oz ‘LZ Jaquiasaq jnoge JO UO “pL

(JusurAodury wo. UOYeUTULID | 410381187027)

 

NOLLOV 40 ASOV) HLANOA

"soay ,SAdUIO}}e pu S}SOd
GUIM Ioy}980} TeL ye pourUojap 9q 0} JuNOUe ue UI SaseUrEp 0} popUo SI WUTETY Wnsore sy “¢/,
“IOIARYOQ S eI, juepUsToq
JoWIOJ jnoge syurepduoo s JyUre[g SuUIpIesei somseoul [eIpoulol Jo sATesysoaut syeridoidde
oye} 0} Surrey ouosueT MAN Wepusjoq] :0} poyuu] jou, ynq BuIpnyour “TYHSAN ou}
JO UOHLIOIA B JUIUIOD 0} JayJO Yove poljaduos 10 psdia09 ‘poyoul ‘payoqe ‘papre syuepusyoq *7/,
‘J[ASH Ssoutsng oy} Io saAo[durs Joyjoue Aq poyTUUI0S
TAHHSAN 94} Jo worejora Ateurtid e ‘fedwioo 10 903009 ‘oylour ‘Jaqe ‘pre Ady} JI uoNereyoI
pue woHeurUMLostp Joy o[qer] ore Sonus pue S[ENpIAIpUl ‘Mey s}ysTYy UeUM_] SAN OU} Jopuy “TZ
“Uloray ATINY YMOJ jos Jt se
sydeisered Surpaooid oy} ul uoeSoaqye AroAe pue Yyoeo sadol[e-o1 pue syeodar Aqorsy jyureyd ‘OL

(syuepuajog [Te ysurese TYHSAN 243 Japun Ager] Suyjeqy pue Zurpry)

 

NOLLOV 40 ASNVO Ca.

‘sodeumep oanrund Jo preme ue 0} payiqus st JFHUTeL_ YOM IO} THHSAN
OU} Jopun syYySH s JFHUTe,_ 0} SOUDIOYJIPUI ssapyoor pue “UojEM “HYT[IM ‘oyesoqQI[ap & pomoys

Jo/pue solfeul JIM auOp ‘TeuOTUSIUT oJaM sUOTOR AIOCUTUILIOSIP pue ryMeTUN .sTuRpUdzaq “69

 

 
er

"UOISSOISSURT pasoyye ST}

Jo} popuvullidal Joao yrureyd sem Jou yuourso]durs Joy Jo suts9) Aue poyelor JoAo Jynureyd yey}
UONeUIULIO}Op OU SBM SIO} Joljoq pue UOTeWMIOJU Uod_) “FHUTeYd 0) UDAIS JOA sem ouTTdIosTp
OU puke 8107 JOQqUIDAON Noge Jo Ul JyHUrTEld YIM possnosip sem onss! sy], ‘yeuroy Jodoid
oY} Ul poytugns UsEq SAY JOU 0} polsap s1OM QI(Z-PIW UI UOTISod JoyZIY e Joy papraoid
SYS YOIYM SaUsIOJoI [euosIod se polly SUloq sem SYS SoURISQNs puUe UMS UT plo} sem JHUTE|g
“SUL OU} JOJ UdAIS Sem UOSvoL [eNjxa}-o1d B puUe oINeU UT AlOyeTTE}OI AyIeO[D sem SULIT] OUT,
“e[[og OVoqlIop] JO yyeop oy} 10} a[qisuodsar

Jynureld Surpjoy souvasusa jo joe ue se suop JoyLMy sem pue jurefdusoo say ay} Sur
Joy UOHeT]e}O1 Ul SUOp sem pue JuTeTdW0S DOW” 94) SUI[IJ Joy UOTeITEJOI UI oUOp seM ‘oUOSUL'T
QAN Jepusjep pure vig OVqLoP] Juepusyop JOULIO] JsuIeSe JUOWUSSeIEY PUL UOTLUTUILIOSIp
Jopues jo sjurejduioo Joy spew ZulAey Joy Joy UoTeTeIOI UL ApOoNp sem Buy syHUTElg
“SuIpying oy}

JO INO payioosa AToyeIpouUNUT sem puv UOMIsod Joy Woy por ATeWUMs sem JyHUTed SuNssu
yey} 1V “SJOsTAJodns yyIm yeods oyu! pares urese sem Jynurerd 6107 ‘1 ] Azenuer Aepiiy uo
“6107 “TI Atenuer Aepit.y Joy ponpayos sem

Blog “IW Jo [e1ouny oy} yey} SioyIOM-09 WO poures] JyWUurEyd Jorjoq pue uoyeuoyu uody
“e][IUog “IA JO Yeap oy} JOF o[qIsuodsa1

PIS 9q 0} opeut BuIoq o1oM OYS se Jooj 0} JyHUTE]d Suisneo JasuuTY pal[ry pey eyMog oyaquayy
oIEME SBM YS JI Joy Suryse JyHureyd Surpoeosdde yday sioyJom-oo ‘skep Zumsua ay} SuLmMGg
“SUI[SSUNOD [eUOTIppe papssu ays

9889 Ul poULIojU! SUIEq sem oYs pepuodsol sioLadns Joy soUK\sqns pUe WINS UT pue qWeAd sTy}

‘C8

T3.

‘08

‘6L

"8L

JO P[O} pue yno ps[suls Suteq sem oys AYM sioLodns Joy Joyse JyuTeyd ‘souvjsqns pue ums uy *//

 

 
 

€T
*JUSUT[ [I [NJ 199189 JO sso] pue suoneyndar jeuosiod pue jeuorssoyzoid Jay 0} Wey OF
Jynurerg ayesusduioo 0} 4sorayur yuowspnioid snjd ‘Tern ye poulwiojap oq 0} popreme UY “q
-solinfur jeyuour pue [eorshyd 19yjo Aue pue Sutiojyns pue ured jeuonouwo pure ‘Ayustp
[euosied pue sdUSpIfUOd-JJes ‘UI99}S9-JJOs JO sso] ‘Ajorxue pue ssoNs ‘JUoUIsseLIeqUIO
‘dorelflumy ‘ssoystp [eUOrOUs pue YsInsue [eyUSUT Joy Joy UOTFesUDdUTOD ‘o} payTUN] JOU
ynq “sulpnpoutr ‘sosewep Aroyesuodu0s Jo/pue AreyouoUI-uoU |e JOJ JyNure[g ayesuadwios
0} ysarayur yuourspniaid snyjd ‘TeLy ye pourwejop oq 0} JUNOWE Ue Ul sosvurEp Jo premEe Uy ‘OD
‘sosewep olwWou0dS pue Arej}oUOUL |e IO} JpHUTeTG oyesuodui0o
0} “JsarajUI yuowspniaid snq{d ‘TeLy ye psuTULIo}9p oq 0} JUNOUTe Ue UI soseuEp Jo pleme uy “g
“10K MON JO AND
SY} pue YIOX MAN JO 97B1G sq} ‘Sye1G Poy] Of} JO SMe] OY} DJe[OIA UlOIOY Jo poure,duioo

sjuepusyjoq aye1odi0s Jo ssodeid pue jonpuod ‘suonoe oy} yey} yuoUSpnl AroyeIEPOG WV “V

-SJUBpusjoad

Tle yurese ATfer9A9s pue Aputof Jorfor Surmoyfoy ou} spuewlop JyHUTeTg OU} “AWOTAAAH MA

“O[GeLI} OS Sonsst

Tre uo Amf Aq yer spuewoep JynurE]d ‘Mey Jo suorstaoid poyejor pue BE o[MY {OYA 0} Juensmg 9g

 

IVERELL AYN WOH GNVAAG

“ueY OTUIOIOD9
Jayyns 0} snuyUod [LM pue posayyns sey yureyd suonoe jnjmepun syuepuajap Jo ynsoi B sy ‘cg
‘yuouAopduia Mou UTe}GO 0} 9]GeUN USEq sey Inq TYBNos sey FHUTIE]g “pg

“6107 ‘TT Azenuer

ynoge Jo UO SuLIy Joy JOF USAIS sem JyHUTEld Uosear fenjxo}-o1d oY} seM SIU} ‘TNS pue 19x “¢g

 

 

 
Case 1:18-cv-07392-AMD-VMS Document 10 Filed 02/14/19 Page 14 of 18 PagelD #: 46

vt

C6rr-107 (9P9) :o[tuNIsoRy
ELOI-EET (ZIT) :ouoydaay,
LOOOT AN SOX MON

OOTI Mg ‘sor[d Wed []
AMyuioyg 4of jasunoy

‘bsq ‘eunso Usqoy :Aq

‘O'd “Vunso VIOqQOY JO s0JO MET

 

/S/
‘pontuigns Aynjyoodsay

AN “OX MON
6107 “pI Atenigo,y :payeq

‘radoad pure snf Woop Aeur yMO_D oy} se Jol[oI JoyVINY pue Joyjo yong “DH
pue ‘mel Aq poyrunsod yu9}x0 ysaT[Ny 94} 0) soay ,sAauIOYe
s[quuosval S JFTUIL] Se [OM se “UOTOR SII} UI poLMoUt sey JyHUIe[_ Jey) s}soo Jo preme Uy °4

‘soseulep oAtIUnd Jo premeuy “7

 

 

 
 

 

Case 1:18-cv-07392-AMD-VMS Document 10 Filed 02/14/19 Page 15 of 18 PagelD #: 47

Exhibit 1
Text Messages from Former Defendant
Bonilla to Plaintiff

 

 

 

 
polsaljag

 

 

 

aBbessoywi

 

 

 

 

 
 

Case 1:18-cv-07392-AMD-VMS_ Document 10. Filed 02/14/19 Page 17 of 18 PagelD #: 49

Exhibit 2
EEOC Notice of Right to Sue Letter

 
 

 

ZOO0F AN ‘440, MON 9LOOL AN “440A MON

COLL a}INS i 400[J U}P ‘ANUusAY yieg BUC

@3e/d Wed LL ANOONVT NAN

Od ‘VNNSO LYSEO" 4O 391440 MV1 [esuNnod [esauey sjeElDossy
‘bsg ‘eunsg paqoy uaseg "| jaueg “99

40}9941¢ }9LNSIG
(payeyw 2eq) (fue ‘T UIASY (s)seunsojoug

 

yidé ¢-al SV Gl
UOISSILULUOZ Su} JO eyeq UE

“BOWJO SIL} O} JUL2|AUIOD UND INOA Jo Adoo e pues eseaid ‘aGseyo sig} UO paseg ‘Ns ayy NOA 4

"8]Q1}99]]09 aq jou Aew zINS ay NOA a10jJeq (SIBSA €) SICOA Z UEY} SIOW pasindz0 jey} SUONeIOIA Aue
Jo} enp Aedyaeq jeu} sueew siyj “juewAedsepun Wd peBaye au} jo (SUOAEIOIA [NyIIM JO} SUBEA €) SIEOA Z UIYWM NOD a}e}s JO ;eIAP9} U)
yy6noiq eq jsnui syns Wd] (‘peuinbes jou s! ebieyo OOAg ue Guyy) ydy eu} sepun ons 0} }yGu ayy ovey Apeaye nod (Wd) }oV Aeg jenby

"eww SIU} ye VAQV 94} Jopun Yno0d aje}s 10 pesapal Ul Ns ay AewW NOA
. ‘e6seyo ay} Jo Buljy eu} souls passed aney SAep 0g jl “eAEMOH “eSed WAY JNOA Jo Buyjpuey sy Guinuyuod $1 DNOBY au

U

"JSO} Oq [IM aBreyo posequinu-saoge sy} UO Paseg ons 0} }YHL INOA ‘ASIMI@UIO “BOHON SIy} Jo }dle901 anOK Jo SAVG 06
NIHIIM }N0d 9384s Jo jesepay ul pay eq }snu Yaqy eu} Jepun yinsme] JNOA ‘auojas9y] “aseo znOA Buisojo si DOF eu

LI

tases nok
0} saljdde mojeq payiew ydesbesed ayy ‘pieGos siuj uy “ebreyo ay} UO UOROe peyejdwios saey eM jeu] SoNOU eAIeoaI NOA Jaye SBP OG
Hun paly sem eGreyo oy) eye sAep 99 Woy ew Aue je YaqY eu} Jepun ens Aeui no, :(waqy) }Vy JUeWAO|dwy UF UOneUIWULOSIg aby

“abieyo siy} SSe00id 0} snuyUOd [JIM OOF eu
“abseuo siuj} jo Buisseooid sj! Buryeutuie} sl 90534 eu

“aBueyo siul Jo Buljy ou} Woy SAep OS] Uly}IM BuIssasoid sajeNsiulUpe si ajejduoo 0} ajqe eq
IM QOS Sup yey} Ajoy!JuN SI} Jey) peujWa}ep eaey | }ng ‘aGreyo siuy Jo Buyy ey} souls passed aney sep Og} UeY} Sso7q

Uk KIL

“abieyo siu} jo Buljy au; edulis pessed oney sAep Og] Ue} S10

(jusieyip oq Aew me] eyels
Jopun wie|o @ uO peseq ins Bury 10) Wu] Olu OY) “}SO] oq jim eBseYo siy} UO peseg ens 0} JYGLANOA JO ‘eo9HOU SIY} JO }d19994 INA Jo
SAV 06 NIHLIM VN0d 9}e}s Jo Jesapay e Ul pally aq JSNW YNID JO VAY eu} ‘IIA SHALL Jepun ynsme] uno, “Jsenbeu wnoA ye panss| ueeg
sey }| “efsieyo pesoquinu-eaoge oy} Uo peseq WNIO JO VAY eu} ‘IIA SLL Jepun panssy ‘eng 0} JYBry Jo eoHON 4NOA SI SIUL *(WNID) OV
UOPEULWLISIPUON UOHeUWOjU] JjaUED ayy 10 ‘(yqy) }oV SeHHIgesiq YUM SUBHOUY Ou} “P9GL JO JO S}UBIY [IAI 9U} JO TA ABIL
:GZAgluDOW NOSUAd AHL OL ADILON

(CULO SI} YIM PESO/OUS UOJCULIOJU! J2UOHIPpe OY] OST2 BES) :

 

91LE-9SE (ZLZ) JoyeBiyseau| €£6S0-S8L07-0ZS
#384907] “vy Bse107]

“ON suoydee aanejuesaiday 9039 "ON O63eUD DOAT

 

((e)Z"L09L§ HAD 62) IWLLNAGIAINCO
st Aiquapt asoym panauBbe (s)uossed jo jeyeg uD [|

OOO! AN ‘440, MON ZOOOL AN 0A MON

400)4 UIS OO! Ns - B9eI1q Wed LL

Jas IEYSWUAA EE Od BUNSO Yaqoy Jo adYjO Me"] O/9
SIINO JLISIG HIOA MON = “WOl4 aueyJoA AjseA 701

 

(LSANOAY NO G3NSS]) ANS OL LHOIY 40 S0ILON

 

NOISSINWOD ALINNLYOddO LNAWAO TdF TWNDS “S'N (9L/LL) @-bar wuos 90a
